DETAILED ACTION
This office action is in response to an Amendment/Req. Reconsideration After Non-final Rejection filed 10/19/2021.
Claims 1 and 21 have been amended.  Claim 20 was previously cancelled.  Thus claims 1-19 and 21 were examined.
Acknowledgement is made of applicant’s claim for foreign priority based on an application filed in Japan on 03/19/2018 .  Examiner notes the priority documents to JP2018-051233 have been received by the USPTO. 
The objections and ejections form the prior correspondence that are not restated herein are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes (Hayes et al., US 2016/0004479 A1) in view of Koyanagi (Koyanagi US 2006/0059489 A1).

Regarding claim 1,  Hayes teaches A memory system, comprising: a plurality of nonvolatile memory chips including a first memory chip and a second memory chip (Hayes [0024] and [Abstract] that discloses a plurality of nonvolatile memory die packages which are each an example of a memory chip.)
accessible in parallel; (Hayes [0017] and [0067] that discloses parallel processing, for example controller 212 may execute step 706 in parallel, where controller 212 is a component of the memory Storage Node 150 as shown in Fig. 4.   See also Hayes Fig 7 and Hayes [0067] discloses action 708 where for each channel, the next operation is executed (thus in parallel).)
via different channels; (Hayes, Fig. 7 and supporting para [0067] that discloses at step 706 the system will evaluate operations in operations queues according to scheduling policies applying rules according to intra and inter channel rules, and at step 708 Select the next operation from operations queues for best benefit for each channel per the rules applied at step 706.  Hayes [0066] discloses ‘The embodiments described above may be applied across queues as well as across queues of different devices.  Thus, the policies have a local component for the solid state device associated with the queue and a global component associated with different devices of the system or storage grid. In some embodiments, reads, writes or erases or any other operations in general from different queues may be prioritized based on a logical age of the operation or other characteristics. The embodiments encompass intra-scheduling options within a device or storage unit and inter-scheduling options that extend across multiple devices or storage units.’   See also Hayes Fig. 6, and supporting paras [0048] that discloses flash memory 206 has multiple flash dies 222 organized into channels and each channel has a channel bus 512.  Thus Hayes discloses both intra-scheduling options within a single storage 
and a controller configured to: maintain a first queue associated with the first memory chip and a second queue associated with the second memory chip, (Hayes [0011] discloses FIG. 6 diagrams a controller with operation queues coupled to the flash memory.   Hayes [0048] and FIG. 6 that show a plurality of operation queues, where operation queues such as first queue from the RD/WR/ER set of queues that feed the two Flash Die 222 on the left are associated with the flash die on the left attached to a first channel and a second operation queue from the RD/WR/ER set of queues that feed the two Flash Die 222 on the right of Flash Memory 206 are associated with the flash die on the right and associated with a second channel attached by a second channel bus 512.)
establish ordering of queues including a first and second queues (Hayes [0055]-[0065] discloses scheduling policies which are examples of arbitration rules that schedule queueing commands to the memory based on the  priority of the commands within the queues.   See Hayes Fig. 7 [0066]-[0067] and Fig. 6 and [0048] and Figs 1-3 and supporting paras [0014]-[0031] that discloses that Hayes processes the priorities based on channels of the system at step 706 and according to the priorities within a channel at step 708 of Fig. 7, thus establishing 
the ordering of queues being based on measured differences between a first command processing speed for commands from the first queue to the first memory chip and a second command processing speed for commands from the second queue to the second memory chip, (Hayes [0061]-[0062] discloses a scheduling policy for data writes based on the command with the shorter latency of a plurality of pending write commands having priority (i.e. are scheduled first), where shorter latency is an example of a measured difference in command processing speed.  The latency of a command is a measure of the period of time it takes to complete the command.  The command speed is measured by operation per units of time, where operations may include I/O per time or some measure such as bytes per time. Thus more operations may be performed in a given period of time when the latency is shorter, and latency is an indication of command speed.  See also Hayes [0051] that disclose the controller 212 select operations from amount the heads of the operation queues 510, thus when scheduling policy f) disclosed in [0061] is implemented it would schedule the write command at the head of the WR queue of 510 shown on the left hand side of FIG. 6 before the write command at the head of the queue at the WR command queue on the right side of FIG. 6..   Examiner notes that the latency may be measured to the first chip 222 connected to channel bus 512 or the second memory chip 222 connected to the channel bus 512. )
store a first command to be executed by the first memory chip in the first queue, store a second command to be executed by the second memory chip in the second queue, (See Hayes FIG. 6 that shows a plurality of queue sets of RD/WR/ER queues each set of queues 
select the first or second command for output from the respective first or second queue based on the ordering of queues (Hayes [0048] that discloses controller 212 prioritizes (i.e. selects) operations in the operation queues 510 according to scheduling policies 514, where scheduling policies are an example of arbitration rules.  See also Hayes [0050]-[0051] and [0055][-0066] that discloses the selection by arbitration rules may be from a plurality of queues and a plurality of channels, thus a plurality of first or second commands which may come from the same queue or from different queues.  See Hayes Fig. 7 step 706 that evaluates the plurality of operation queues according to scheduling policies at step 706 and schedules each channel at step 708 according to the priority rules which take into account both inter and intra channel scheduling of command queues according to the priority of the commands in the respective queues.)
and outputting the selected one of the first or second command from the respective first or second queue, then outputting the non-selected one of the first or second command from the respective first or second queue.  ( Hayes [0017] discloses that Hayes makes decision based on system wide data.   Hayes [0051] that discloses the controller 212 selects a first operation from among operations at the heads of operation queues 510 or from anywhere within the write operation queue.   Hayes [0048] discloses there may be a write queue and a separate write queue dedicated to user data and Hayes [0056] and [0059] discloses that user 
Hayes [0052] teaches a shortest job first scheduling policy.  Hayes [0055]-[0065] teaches a non-exhaustive list of additional scheduling policies may also be applied in various combinations.   However, Hayes does not explicitly teach a scheduling policy based on lowest command speed first.    Thus, Hayes does not explicitly teach wherein the first queue is before the second queue in the ordering whenever the first command processing speed is lower than the second command processing speed, and the second queue is before the first queue in the ordering whenever the second command processing speed is lower than the first command processing speed.
Koyanagi, of a similar field of endeavor, further teaches wherein the first queue is before the second queue in the ordering whenever the first command processing speed is lower than the second command processing speed, and the second queue is before the first queue in the ordering whenever the second command processing speed is lower than the first command processing speed.  (Examiner notes that under the broadest reasonable interpretation, Examiner has interpreted the term “whenever”as a synonym for “when” or “if”.  Hayes[0026] discloses that a CPU 156 will break up write data, and transmit the data out to 
Hayes and Koyanagi are in a similar field of endeavor as both relate to efficiently scheduling work in a system that divides a request into smaller tasks and schedules the tasks according to priorities.    Thus it would have been obvious to a person of ordinary skill in the art before the time of the claimed invention to incorporate as an additional scheduling policy the slowest job first scheduling scheme of Koyanagi into the solution of Hayes.  One would have been motivated to do so in order to (Koyanagi [0027]) shorten the total turnaround time of the entire parallel job, where the parallel job represents the series of writes created by the CPU breaking up write data.



Regarding claim 2, The combination of Hayes and Koyanagi teaches all of the limitations of claim 1 above. Hayes further teaches wherein the controller is further configured to: measure the first command processing speed based on a time until completion of an execution of a command for the first memory chip after transmission of the command from the first queue to the first memory chip; and measure the second command processing speed based on a time until completion of an execution of a command for the second memory chip after transmission of the command from the second queue to the second memory chip. (Hayes [0052] discloses that the shortest job first scheduling policy is based on the job that requires the least amount of time based on the expected execution time.  Shorter latency is an example of a measured difference in command processing speed. The expected execution time is an example of the time until completion of an execution of a command.  Note that the execution of the command cannot begin until the command is received (you cannot execute what you do not have), thus execution time is measured after the command is transmitted to the chip for processing. )  


Regarding claim 3, The combination of Hayes and Koyanagi teaches all of the limitations of claim 1 above. Hayes further teaches wherein the first command is one of a program command, a read command, or an erase command, and the second command is one of a program command, a read command, or an erase command.  (Hayes FIG. 6 and supporting paras [0048]-[0049] that discloses placing operation requests for reading data, writing data, or erasing (a block of flash) in the read queues, write queues, and erase queues, where operation requests are an example of commands.  See FIG. 6, which has a set of read/write/erase (RD/WR/ER) queues.)


Regarding claim 4, The combination of Hayes and Koyanagi teaches all of the limitations of claim 1 above. Hayes further teaches wherein the first command is a program command for writing first data in the first memory chip, and the second command is a program command for writing second data in the second memory chip.  (Hayes FIG. 6 and supporting para [0051]  that discloses controller 212 selects an operation from among operations at the heads of the operation queues 510 (which includes 2 write queues) and supporting para [0061] that discloses the selection may be between two writes having different latencies.   See also Hayes [0048] that discloses there may be a normal write queue to select operation from and a user data write queue to select operation from that a controller may select from.) 


Regarding claim 5, Hayes teaches A memory system, comprising: a nonvolatile memory including a plurality of memory chips including a first memory chip and a second memory chip (Hayes [0024] and [Abstract] that discloses a plurality of nonvolatile memory die packages which are each an example of a memory chip.)
that are capable of operating in parallel; (Hayes [0017] and [0067] that discloses parallel processing, for example controller 212 may execute step 706 in parallel, where controller 212 is a component of the memory Storage Node 150 as shown in Fig. 4.   See also Hayes Fig 7 and Hayes [0067] discloses action 708 where for each channel, the next operation is executed (thus in parallel).)
and a controller configured to: maintain a plurality of queues including a first queue and a second queue in which commands are stored then transmitted to a memory chip,  (Hayes [0011] discloses FIG. 6 diagrams a controller with operation queues coupled to the flash memory.   Hayes [0048]-[0049] and FIG. 6 that show a plurality of queues (a first RD/WR/ER set of queues that receive requests and transfer the requests to two Flash Die 222 on the left, and a second RD/WR/ER set of queues that receive requests and transfer requests two Flash Die 222 on the right of Flash Memory 206, where the channel bus 512 couples multiple operation queues 510- to multiple flash dies 222.)
store a first command in the first queue, store a second command in the second queue, (See Hayes FIG. 6 that shows a plurality of queue sets of RD/WR/ER queues each set of queues directed to separate die (an example of separate memory chips) and the queue set on the left side of the diagram are targeted for two die on the left side of the diagram and the queue set on the right side of the diagram are targeted for two die on the right side of the diagram accessible by a separate channel bus (512).   See also Hayes [0003] that shows receiving operations relating to a flash memory are placed in one of the plurality of operation 
and transmit the first command from the first queue to the one of the first or second memory chips associated with the first queue, then transmit the second command to the other one of the first or second memory chips associated with the second queue. (Hayes [0051] that discloses the controller 212 selects a first operation from among operations at the heads of operation queues 510.   Hayes discloses that the operations may be selected among operations at the heads of the operation queues 510.  Hayes [0061] discloses that the selection may be among two writes.   Hayes FIG. 7 discloses at step 708 the next operation is selected from the RD/WR/ER queues according to best fit is scheduled and the system returns to 702, where if no “New operation(s) arrive?”  (which would happen if you originally had two operations in the queues and no new operations arrived), Thus Hayes would select the first write which may be from an write queue on the left side of Fig 6, and destined to one of the two die 222 shown on the left hand side of FIG.6, and then select the second write command for output destined to one of the two die 22 shown on the right hand side of FIG. 6.  )

However, Hayes does not explicitly teach change the association of the first queue to the first memory chip whenever the first memory chip has a slower measured command processing speed than the second chip, and change the association of the first queue to the second memory chip whenever the second memory chip has the slower measured command processing speed, change the association of the second queue to the other one of the first or second memory chips having a faster measured command processing speed.
Koyanagi, of a similar field of endeavor, further teaches change the association of the first queue to the first memory chip whenever the first memory chip has a slower measured command processing speed than the second chip, and change the association of the first queue to the second memory chip whenever the second memory chip has the slower measured command processing speed, change the association of the second queue to the other one of the first or second memory chips having a faster measured command processing speed,  (Hayes[0026] discloses that a CPU 156 will break up write data, and transmit the data out to various non-volatile storage for scheduling and processing.  Koyanagi  [0020]-[0021] and [0027] discloses that when a parent divides a job into a plurality of parallel jobs to be performed by a plurality of child nodes, the turnaround time (TAT) is shortened when priority is given to the slowest child or node.    In the solution of Hayes in view of Koyanagi, the memory controller of Hayes is performing the scheduling of tasks equivalent to the parent of Koyanagi scheduling tasks and the Flash Die 222 of Hayes performing the read/write/program commands are equivalent to the resulting parallel jobs to be performed by the child nodes of Koyanagi.   Thus the Memory controller of Hayes that selects from a variety of scheduling policies would select the command from the first queue for execution on the first chip before selecting the second command on the second queue for execution on the chip when the processing speed of chip 1 is slower than the processing speed of chip 2, and would select the second command from the second queue for execution on the second chip before selecting commands form the 
Hayes and Koyanagi are in a similar field of endeavor as both relate to efficiently scheduling work in a system that divides a request into smaller tasks and schedules the tasks according to priorities.    Thus it would have been obvious to a person of ordinary skill in the art before the time of the claimed invention to incorporate the slowest job first scheduling scheme of Koyanagi into the solution of Hayes.  One would have been motivated to do so in order to (Koyanagi [0027]) shorten the total turnaround time of the entire parallel job, where the parallel job represents the series of writes created by the CPU breaking up write data.
The reasons for obviousness to incorporate Koyanagi into Hayes regarding claims 6-11 are the same as those presented for claim 5.

Hayes in view of Koyanagi teaches change the association of the first queue to the second memory chip whenever the second memory chip has the slower measured command processing speed, change the association of the second queue to the other one of the first or second memory chips having a faster measured command processing speed. 
(Hays FIG.7 and step 702 discloses that new operations may arrive and the system will reevaluate the operation queues according to scheduling policies for the newly arrived operations at step 706.    Thus, for the first two writes, the first write may be associated with a user write from one operation queue and it is scheduled to the slow measured command processing speed of chip 1 of the first of the two 212 chips attached to the queue and schedule the second garbage collection write to the  second chip of the first of the two 212 chips change the association of the first queue to the second memory chip whenever the second memory chip has the slower measured command processing speed, change the association of the second queue to the other one of the first or second memory chips having a faster measured command processing speed. 
Hayes and Koyanagi are in a similar field of endeavor as both relate to efficiently scheduling work in a system that divides a request into smaller tasks and schedules the tasks according to priorities.    Thus it would have been obvious to a person of ordinary skill in the art before the time of the claimed invention to incorporate the slowest job first scheduling scheme of Koyanagi into the solution of Hayes.  One would have been motivated to do so in order to (Koyanagi [0027]) shorten the total turnaround time of the entire parallel job, where the parallel job represents the series of writes created by the CPU breaking up write data.   A system that duplicates a write to a primary and backup system would be an example of a system the creates two writes in parallel and would write to separate chips, selecting the slowest chip first so that the total turnaround time to report the results may be shortest in 
The reasons for obviousness to incorporate Koyanagi into the combination of Hayes and Koyanagi regarding claims 6-11 are the same as those presented for claim 5.



Regarding claim 6, The combination of Hayes and Koyanagi teaches all of the limitations of claim 5 above.
Hayes further teaches wherein the controller is further configured to: measure a command processing speed for the first memory chip based on a time until completion of an execution of a command for the first memory chip; and measure a command processing speed for the second memory chip based on a time until completion of an execution of a command for the second memory chip.  (Hayes [0052] discloses that the shortest job first scheduling policy is based on the job that requires the least amount of time based on the expected execution time.  The expected execution time is an example of the time until completion of an execution of a command.)  


Regarding claim 7, The combination of Hayes and Koyanagi teaches all of the limitations of claim 5 above.
 wherein the controller is configured to measure the command processing speeds for the first and second memory chips (Hayes [0052] discloses that the shortest job first scheduling policy is based on the job that requires the least amount of time based on the expected execution time.  Thus Hayes suggest some form of measurement of the execution time, which is an example of command processing speed.)
by executing firmware.  (Hayes [0075] ‘A module, an application, a layer, an agent or other method-operable entity could be implemented as hardware, firmware or a processor executing software, or combinations thereof.’  Thus Hayes suggests any method function disclosed by Hayes, such as determining the execution time, could be measured by firmware.)


Regarding claim 8, The combination of Hayes and Koyanagi teaches all of the limitations of claim 5 above.
Hayes further teaches wherein the controller is configured by executing firmware (Hayes [0075] discloses firmware for method-operable entities.) 
to associate each queue in the plurality of queues with a memory chip in the plurality of memory chip (Hayes [0011] discloses FIG. 6 diagrams a controller with operation queues coupled to the flash memory.   Hayes [0048] and FIG. 6 that show a plurality of operation queues (a first RD/WR/ER set of queues as well as customer data write queues, etc.) that feed the two Flash Die 222 on the left, and a second set of operation queues that feed the two Flash Die 222 on the right of Flash Memory 206.  Note that since the firmware is sending data from )
according to a measured command processing speed of the memory chip.  (Hayes [0052] discloses that the shortest job first scheduling policy is based on the job that requires the least amount of time based on the expected execution time.  The expected execution time is an example of the time until completion of an execution of a command, which is an example of command processing speed.  Shorter latency is an example of a measured difference in command processing speed. )

Regarding claim 9,  The combination of Hayes and Koyanagi teaches all of the limitations of claim 5 above.
Hayes further teaches wherein the first command is one of a program command, a read command, and an erase command, and the second command is one of a program command, a read command, and an erase command. (Hayes FIG. 6 and supporting paras [0048]-[0049] that discloses placing requests for reading data, writing data, or erasing (a block of flash) in the read queues, write queues, and erase queues.  See FIG. 6, which has a set of read/write/erase (RD/WR/ER) queues.)


Regarding claim 10, The combination of Hayes and Koyanagi teaches all of the limitations of claim 5 above.
wherein the first command is a program command for writing first data, and the second command is a program command for writing second data.  (Hayes FIG. 6 and supporting para [0051]  that discloses controller 212 selects an operation from among operations at the heads of the operation queues 510 (which includes 2 write queues and 2 customer data write queues) and supporting para [0061] that discloses the selection may be between two writes having different latencies.   Thus the two commands may be write commands, which are examples of program commands from writing data.) 


Regarding claim 21, The combination of Hayes and Koyanagi teaches all of the limitations of claim 1 above.
Koyanagi, further teaches wherein the controller is configured to establish the arbitration rules based solely on the measured differences between the first command processing speed and the second command processing speed.   (Koyanagi [Abstract] and [0024] that discloses that the sole scheduling mechanism for scheduling is the speed of the process.   Thus Hayes in view of Koyanagi teaches the controller configured to establish scheduling policies (an example of arbitration rules) based solely on the measured difference between the speed of the first child performing command processing speed and the speed of the second child performing command processing. )


s 11, 14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes in view of Koyanagi, Atkinson (Atkinson US 2007/0101041 A1) and Hur (HUR et al., US 2015/0032915 A1).

Regarding claim 11, Hayes teaches A memory system, comprising: a nonvolatile memory including a plurality of memory chips including a first memory chip and a second memory chip (Hayes [0024] and [Abstract] that discloses a plurality of nonvolatile memory die packages which are each an example of a memory chip.)
that are capable of operating in parallel;  (Hayes [0017] and [0067] that discloses parallel processing, for example controller 212 may execute step 706 in parallel, where controller 212 is a component of the memory Storage Node 150 as shown in Fig. 4.   See also Hayes Fig 7 and Hayes [0067] discloses action 708 where for each channel, the next operation is executed (thus in parallel).)
and a controller having a plurality of queues including a first queue associated with the first memory chip and a second queue associated with the second memory chip (Hayes [0011] discloses FIG. 6 diagrams a controller with operation queues coupled to the flash memory.   Hayes [0048] and FIG. 6 that show a plurality of operation queues, where operation queues such as first queue from the RD/WR/ER set of queues that feed the two Flash Die 222 on the left are associated with the flash die on the left and a second operation queue from the RD/WR/ER set of queues that feed the two Flash Die 222 on the right of Flash Memory 206 are associated with the flash die on the right.)
and configured to: set an output order for the plurality of queues (Hayes [0051] and [0055]-[0065] discloses scheduling policies which are examples of arbitration rules that set the output order for the plurality of queues.)
receive a first command to be executed by the first memory chip; store the first command in the first queue; receive a second command to be executed by the second memory chip; store the second command in the second queue; (See Hayes FIG. 6 that shows a plurality of queue sets of RD/WR/ER queues each set of queues directed to separate die (an example of separate memory chips) and the queue set on the left side of the diagram are targeted for two die on the left side of the diagram and the queue set on the right side of the diagram are targeted for two die on the right side of the diagram accessible by a separate channel bus (512))
and outputting the first or second command from the respective first or second queue according to the output order for the plurality of queues,   ( See also Hayes [0048]-[0049] that discloses the queues store read, write, and erase requests.   See also Hayes [0051] and [0055]-[0065] that discloses controller 112 schedules the commands to the flash memory per scheduling policies.)
then outputting the other one of the first or second command from the respective first or second queue according to the output order for the plurality of queues.  (Hayes [0017] discloses that Hayes makes decision based on system wide data.   Hayes [0051] that discloses the controller 212 selects a first operation from among operations at the heads of operation queues 510 or from anywhere within the write operation queue.   Hayes [0048] discloses there may be a write queue and a separate write queue dedicated to user data and Hayes [0056] and 
Hayes [0052] teaches a shortest job first scheduling policy.  Hayes [0055]-[0065] teaches a non-exhaustive list of additional scheduling policies.  However, Hayes does not explicitly teach a scheduling policy based on the transmission speed.  Thus Hayes does not explicitly teach based on differences in measured command transmission speed for commands from the respective queues of the plurality of queues to a respectively associated memory chip in the plurality of memory chips, wherein the output order sets the first queue to be before the second queue whenever a first command transmission speed measured for the first queue is lower than a second command transmission speed for the second queue, and the second queue before the first queue whenever the second command transmission speed is lower than the first command transmission speed.
Koyanagi, of a similar field of endeavor further teaches based on differences in measured command transmission speed for commands from the respective queues of the plurality of queues to a respectively associated memory chip in the plurality of memory chips, wherein the output order sets the first queue to be before the second queue whenever a first  speed measured for the first queue is lower than a second command transmission speed for the second queue, and the second queue before the first queue whenever the second command transmission speed is lower than the first command transmission speed; (Hayes[0026] discloses that a CPU 156 will break up write data, and transmit the data out to various non-volatile storage for scheduling and processing.  Koyanagi  [0020]-[0021] and [0027] discloses that when a parent divides a job into a plurality of parallel jobs to be performed by a plurality of child nodes, the turnaround time (TAT) is shortened when priority is given to the slowest child or node.    In the solution of Hayes in view of Koyanagi, the memory controller of Hayes is performing the scheduling of tasks equivalent to the parent of Koyanagi scheduling tasks and the Flash Die 222 of Hayes performing the read/write/program commands are equivalent to the resulting parallel jobs to be performed by the child nodes of Koyanagi.   Thus the Memory controller of Hayes that selects from a variety of scheduling policies would select commands from the first queue for execution on the first chip before selecting the second command on the second queue for execution on the chip when the processing speed of chip 1 is slower than the processing speed of chip 2, and would select commands from the second queue for execution on the second chip before selecting commands form the first queue for execution on the first chip when the command processing speed of the second chip is lower than the first chip.)
 Hayes and Koyanagi are in a similar field of endeavor as both relate to efficiently scheduling work in a system that divides a request into smaller tasks and schedules the tasks according to priorities.    Thus it would have been obvious to a person of ordinary skill in the art before the time of the claimed invention to incorporate the slowest job first scheduling scheme 
The reasons for obviousness to combine Koyanagi into Hayes regarding claims 12-15 are the same as those presented for claim 11.
However, the combination of Hayes and Koyanagi does not explicitly disclose the speed of the command as an expression of command transmission speed.   Thus Hayes in view of Koyanagi does not explicitly disclose based on differences in measured command transmission speed for commands from the respective queues of the plurality of queues to a respectively associated memory chip in the plurality of memory chips, wherein the output order sets the first queue to be before the second queue whenever a first command transmission speed measured for the first queue is lower than a second command transmission speed for the second queue, and the second queue before the first queue whenever the second command transmission speed is lower than the first command transmission speed; 
Atkinson, of a similar field of endeavor, further discloses based on differences in measured command transmission speed for commands from the respective queues of the plurality of queues to a respectively associated memory chip in the plurality of memory chips, wherein the output order sets the first queue to be before the second queue whenever a first command transmission speed measured for the first queue is lower than a second command transmission speed for the second queue, and the second queue before the first queue whenever the second command transmission speed is lower than the first command transmission speed; (Atkinson [0010] discloses controlling data transfer speed of a memory bus 
Hayes, Koyanagi, and Atkinson are all in a similar field of endeavor as all relate to efficiently scheduling work in a system that divides a request into smaller tasks and schedules the tasks according to priorities.  Thus it would have been obvious to a person of ordinary skill in the art before the time of the claimed invention to incorporate the transmission speed adjustments of Atkinson into the solution of Hayes and Koyanagi.  One would be motivated to do so in order to (Atkinson [0003]) reduce the consumption of power, especially when temperatures get too high, by showing the data transfer speed, thus reducing power consumption, temperature, and heat generation by the memory controller when transmission speed is a significant component of the processing speed.
The reasons for obviousness to combine Atkinson into the combination of Hayes and Koyanagi regarding claims 12-15 are the same as those presented for claim 11.
However, the combination of Hayes, Koyanagi, and Atkinson does not disclose a measured command transmission speed.  
measured command transmission speed (Hur [0075] discloses the data transfer speed manger 3115 measures the amount of data transfer of the application 3110 per unit of time.   Thus the solution of Hayes in view of Koyanagi, Atkinson and Hur measures the command transfer speed, since the data transfer of Hur is a command.)
Hayes, Koyanagi, Atkinson and Hur all  in a similar field of endeavor as all relate to efficiently scheduling work in a system that divides a request into smaller tasks and schedules the tasks according to priorities.  Thus it would have been obvious to a person of ordinary skill in the art before the time of the claimed invention to incorporate the measured transfer speed of Hur into the solution of Hayes, Koyanagi, and Atkinson.  One would be motivated to do so since (Hur [0075]) an actual transfer speed usage allows the system to more efficiently manage transfer speed usage versus some non-measured/estimated speed.
The reasons for obviousness to combine Hur into the combination of Hayes, Koyanagi, and Atkinson regarding claims 12-15 are the same as those presented for claim 11.


Regarding claim 14, The combination of Hayes in view of Koyanagi, Atkinson, and Hur teaches all of the limitations of claim 11 above.  Hayes further teaches wherein the first command is one of a program command, a read command, or an erase command, and the second command is one of a program command, a read command, or an erase command.  (Hayes FIG. 6 and supporting paras [0048]-[0049] that discloses placing requests for reading data, writing data, or erasing (a block of flash) in the read queues, write queues, and 


Regarding claim 15, The combination of Hayes in view of Koyanagi, Atkinson, and Hur teaches all of the limitations of claim 11 above.  Hayes further teaches wherein the first command is a program command for writing first data in the first memory chip, and the second command is a program command for writing second data in the second memory chip.  (Hayes FIG. 6 and supporting para [0051]  that discloses controller 212 selects an operation from among operations at the heads of the operation queues 510 (which includes 2 write queues) and supporting para [0061] that discloses the selection may be between two writes having different latencies.   See also Hayes [0048] that discloses there may be a normal write queue to select operation from and a user data write queue to select operation from that a controller may select from.) 


Regarding claim 16, Hayes teaches A memory system, comprising: a nonvolatile memory including a plurality of memory chips including a first memory chip and a second memory chip (Hayes [0024] and [Abstract] that discloses a plurality of nonvolatile memory die packages which are each an example of a memory chip.)
that are capable of operating in parallel;  (Hayes [0017] and [0067] that discloses parallel processing, for example controller 212 may execute step 706 in parallel, where 
and a controller configured to: maintain a plurality of queues including a first queue for storing commands and a second queue into which commands are stored then transmitted to a memory chip, ((Hayes [0011] discloses FIG. 6 diagrams a controller with operation queues coupled to the flash memory.   Hayes [0048]-[0049] and FIG. 6 that show a plurality of queues (a first RD/WR/ER set of queues that receive requests and transfer the requests to two Flash Die 222 on the left, and a second RD/WR/ER set of queues that receive requests and transfer requests two Flash Die 222 on the right of Flash Memory 206, where the channel bus 512 couples multiple operation queues 510- to multiple flash dies 222.)
store a first command in the first queue, store a second command in the second queue, (See Hayes FIG. 6 that shows a plurality of queue sets of RD/WR/ER queues each set of queues directed to separate die (an example of separate memory chips) and the queue set on the left side of the diagram are targeted for two die on the left side of the diagram and the queue set on the right side of the diagram are targeted for two die on the right side of the diagram accessible by a separate channel bus (512).   See also Hayes [0003] that shows receiving operations relating to a flash memory are placed in one of the plurality of operation queues. and Hayes [0011] that the Fig.6 operation queues for RD/WR/ER are shown by element 510.   See also Hayes [0048] that discloses there may be a write queue and a user data write queue.)
and transmit the first command from the first queue to the one of the first or second memory chips associated with the first queue, then transmit the second command to the other one of the first or second memory chips associated with the second queue.  (ayes [0051] that discloses the controller 212 selects a first operation from among operations at the heads of operation queues 510.   Hayes discloses that the operations may be selected among operations at the heads of the operation queues 510.  Hayes [0061] discloses that the selection may be among two writes.   Hayes FIG. 7 discloses at step 708 the next operation is selected from the RD/WR/ER queues according to best fit is scheduled and the system returns to 702, where if no “New operation(s) arrive?”  (which would happen if you originally had two operations in the queues and no new operations arrived), Thus Hayes would select the first write which may be from an write queue on the left side of Fig 6, and destined to one of the two die 222 shown on the left hand side of FIG.6, and then select the second write command for output destined to one of the two die 22 shown on the right hand side of FIG. 6.  )
However, Hayes does not explicitly teach change the association of the first memory chip to the first queue whenever the first memory chip has the slower command transmission speed, and change the association of the second memory chip to the first queue whenever the second memory chip has the slower command transmission speed, change the association of  the second queue to the other one of the first or second memory chips having the faster command transmission speed, 
Koyanagi, of a similar field of endeavor, further teaches change the association of the first memory chip to the first queue whenever the first memory chip has the slower command transmission speed, and change the association of the second memory chip to the first queue whenever the second memory chip has the slower command transmission speed, change the association of  the second queue to the other one of the first or second memory chips having the faster command transmission speed, 
(Hayes[0026] discloses that a CPU 156 will break up write data, and transmit the data out to various non-volatile storage for scheduling and processing.  Koyanagi  [0020]-[0021] and [0027] discloses that when a parent divides a job into a plurality of parallel jobs to be performed by a plurality of child nodes, the turnaround time (TAT) is shortened when priority is given to the slowest child or node.    In the solution of Hayes in view of Koyanagi, the memory controller of Hayes is performing the scheduling of tasks equivalent to the parent of Koyanagi scheduling tasks and the Flash Die 222 of Hayes performing the read/write/program commands are equivalent to the resulting parallel jobs to be performed by the child nodes of Koyanagi.   Thus the Memory controller of Hayes that selects from a variety of scheduling policies would select the command from the first queue for execution on the first chip before selecting the second command on the second queue for execution on the chip when the speed of chip 1 is slower than the processing speed of chip 2, and would select the second command from the second queue for execution on the second chip before selecting commands form the first queue for execution on the first chip when the command speed of the second chip is lower than the first chip.)
Hayes and Koyanagi are in a similar field of endeavor as both relate to efficiently scheduling work in a system that divides a request into smaller tasks and schedules the tasks according to priorities.    Thus it would have been obvious to a person of ordinary skill in the art before the time of the claimed invention to incorporate the slowest job first scheduling scheme 
The reasons for obviousness to incorporate Koyanagi into Hayes regarding claims 17-19 are the same as those presented for claim 16.

Hayes in view of Koyanagi teaches change the association of the first queue to the second memory chip whenever the second memory chip has the slower measured command processing speed, change the association of the second queue to the other one of the first or second memory chips having a faster measured command processing speed. 
(Hays FIG.7 and step 702 discloses that new operations may arrive and the system will reevaluate the operation queues according to scheduling policies for the newly arrived operations at step 706.    Thus, for the first two writes, the first write may be associated with a user write from one operation queue and it is scheduled to the slow measured command processing speed of chip 1 of the first of the two 212 chips attached to the queue and schedule the second garbage collection write to the  second chip of the first of the two 212 chips attached to the queue.   When two additional writes arrive, a user write and a garbage collection write, per Hayes [0064] the garbage collection write may have been in the queue longer and thus would be scheduled first.   Hayes in view of Koyanagi that schedules jobs to the lowest processing speed device first would schedule the garbage collection to the slowest processing speed queue, the first queue and would schedule the subsequent user write data to the faster processing speed queue to the second chip.   This would change the associations for change the association of the first queue to the second memory chip whenever the second memory chip has the slower measured command processing speed, change the association of the second queue to the other one of the first or second memory chips having a faster measured command processing speed. 
Hayes and Koyanagi are in a similar field of endeavor as both relate to efficiently scheduling work in a system that divides a request into smaller tasks and schedules the tasks according to priorities.    Thus it would have been obvious to a person of ordinary skill in the art before the time of the claimed invention to incorporate the slowest job first scheduling scheme of Koyanagi into the solution of Hayes.  One would have been motivated to do so in order to (Koyanagi [0027]) shorten the total turnaround time of the entire parallel job, where the parallel job represents the series of writes created by the CPU breaking up write data.   A system that duplicates a write to a primary and backup system would be an example of a system the creates two writes in parallel and would write to separate chips, selecting the slowest chip first so that the total turnaround time to report the results may be shortest in conservatives systems that delay the confirmation of any white until both the primary and backup write are completed.
The reasons for obviousness to incorporate Koyanagi into the combination of Hayes and Koyanagi regarding claims 17-19 are the same as those presented for claim 16.

However, the combination of Hayes and Koyanagi does not explicitly disclose the speed of the command as an expression of command transmission speed.  Thus Hayes in view of command transmission speed, and change the association of the second memory chip to the first queue whenever the second memory chip has the slower command transmission speed, change the association of  the second queue to the other one of the first or second memory chips having the faster command transmission speed, 
Atkinson, of a similar field of endeavor, further discloses change the association of the first memory chip to the first queue whenever the first memory chip has the slower command transmission speed, and change the association of the second memory chip to the first queue whenever the second memory chip has the slower command transmission speed, change the association of  the second queue to the other one of the first or second memory chips having the faster command transmission speed,  (Atkinson [0010] discloses controlling data transfer speed of a memory bus in a memory device in order to control power consumption.    Thus the solution of Hayes in view of Koyanagi will have a variety of bus speeds for buses 512 shown in Hayes, FIG. 6, element 512.   This will result in a change to the total speed of the request, since the total speed of the request may include the command transmission speed (as well as the command processing speed).  Thus, the solution of Hayes in view of Koyanagi that schedules the slowest job first and measure the job speed based on the unequal bus processing speed of Atkinson will schedule the output order of the first queue before the second queue whenever the command transmission speed measured for the first queue is lower than the first transmission speed. )

The reasons for obviousness to incorporate Atkinson into Hayes and Koyanagi regarding claims 17-19 are the same as those presented for claim 16.



Claims 12-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes in view of Koyanagi, Atkinson, and Hur as disclosed in claim 11 above and further in view of Fluman (Fluman et al., US 2016/0139820)

Regarding claim 12, The combination of Hayes in view of Koyanagi, Atkinson and Hur teaches all of the limitations of claim 11 above.
However, the combination does not explicitly teach wherein the controller is further configured to: measure the first command transmission speed based on a count of the number of commands transmitted to the first memory chip during a predetermined period of time; and measure the second command transmission speed based on a count of the number of commands transmitted to the second memory chip during the predetermined period of time, wherein the controller measures the first and second command transmission speeds before the first command is received.  
Fluman, of a similar field of endeavor, further discloses wherein the controller is further configured to: measure the first command transmission speed based on a count of the number of commands transmitted to the first memory chip during a predetermined period of time;  (Fluman [0027] and [0028] discloses the expected amount of time required to process the command is determined based on the number of data blocks in each queue (including the first queue) where the number of blocks in the read/write queues is based on the number of commands transmitted to the first memory chip.   The predetermined time is the interval since the time the oldest command in the first queue was initiated.)
and measure the second command transmission speed based on a count of the number of commands transmitted to the second memory chip during the predetermined period of time,  (Fluman [0027] and [0028] disclose the expected amount of time required to process the command is determined based on the number of data blocks in each queue (including the second queue) where the number of blocks in the read/write queues is based on the number of commands transmitted to the second memory chip.  The predetermined time is the interval since the time of the oldest command in the second queue was initiated.)
wherein the controller measures the first and second command transmission speeds before the first command is received. (Fluman [0037] discloses a test period for measuring the intrinsic read/write speeds of a single 4k block or other data writes such as KB/s MB/s or GB/s 
Hayes, Koyanagi, Atkinson, Hur and Fluman are all in a similar field of endeavor as all relate to efficiently scheduling work in a system that divides a request into smaller tasks and schedules the tasks according to priorities.   Thus it would have been obvious to one of ordinary skill before the claimed invention was effectively filed to incorporate the I/O speed and queue contents to estimate latency of any command in selecting an appropriate output device/queue as discussed by Fluman into the solution of Hayes, Koyanagi, Atkinson, and Hur.   One would be motivated to do so  in order to (Fluman [0023]) minimize the latency due to read and write tasks expected before an operation begins.

Regarding claim 13, The combination of Hayes in view of Koyanagi, Atkinson, and Hur teaches all of the limitations of claim 11 above.
wherein the controller is further configured to: generate a plurality of third commands to be executed by the first memory chip and store the plurality of third commands in the first queue; generate a plurality of fourth commands to be executed by the second memory chip and store the plurality of fourth commands in the second queue; (Examiner notes that this sequence of scheduling a second set of commands in response to the arrival of a third and fourth command may be construed as merely a repetition of the process described above in claim 11 and 12 with respect to the arrival of the first and second command.  See Hayes [0024 and [Abstract])
count, as a first number, the number of process start positions within a predetermined period for third commands transmitted to the first memory chip plus the number of process end positions for third commands executed by the first memory chip within the predetermined period; count, as a second number, the number of process start positions within the predetermined period for fourth commands transmitted to the second memory chip plus the number of process end positions for fourth commands executed by the second memory chip within the predetermined period; measure the first command transmission speed based on the first number; and measure the second command transmission speed based on the second number.  (Examiner notes that this sequence of scheduling a second set of commands in response to the arrival of a third and fourth command may be construed as merely a repetition of the process described above in claim 12 with respect to the processing of the first and second command.    See Fluman [0028])
The motivation to combine Fluman into the existing combination is the same as set forth in claim 12 above.


Regarding claim 17, The combination of Hayes, Koyanagi, and Atkinson teaches all of the limitations of claim 16 above.   However, the combination does not explicitly disclose wherein the controller is further configured to: measure the first command transmission speed based on a count of the number of commands transmitted to the first memory chip during a predetermined period of time; and measure the second command transmission speed based on a count of the number of commands transmitted to the second memory chip during the predetermined period of time.  
Fluman, of a similar field of endeavor further discloses wherein the controller is further configured to: measure the first command transmission speed based on a count of the number of commands transmitted to the first memory chip during a predetermined period of time; (Fluman [0028] discloses the expected amount of time required to process the command is determined based on the number of data blocks in each queue (including the first queue) where the number of blocks in the read/write queues is based on the number of commands transmitted to the first memory chip.   The predetermined time is the interval since the time the oldest command in the first queue was initiated.)
and measure the second command transmission speed based on a count of the number of commands transmitted to the second memory chip during the predetermined period of time.  (Fluman [0028] disclose the expected amount of time required to process the command is determined based on the number of data blocks in each queue (including the second queue) where the number of blocks in the read/write queues is based on the number of commands transmitted to the second memory chip.  The predetermined time is the interval since the time of the oldest command in the second queue was initiated.)
Hayes, Koyanagi, Atkinson, and Fluman are all in a similar field of endeavor as all relate to efficiently scheduling work in a system that divides a request into smaller tasks and schedules the tasks according to priorities.   Thus it would have been obvious to one of ordinary skill before the claimed invention was effectively filed to incorporate the I/O speed and queue contents to estimate latency of any command in selecting an appropriate output device/queue 


Regarding claim 18, The combination of Hayes, Koyanagi, and Atkinson teaches all of the limitations of claim 16 above.  
wherein the controller is further configured to: generate a plurality of third commands to be executed and store the plurality of third commands in the first queue; generate a plurality of fourth commands to be executed and store the plurality of fourth commands in the second queue; (Examiner notes that this sequence of scheduling a second set of commands in response to the arrival of a third and fourth command may be construed as merely a repetition of the process described above in claim 11 and 12 with respect to the arrival of the first and second command.  See Hayes [0024 and [Abstract])
count, as a first number, the number of process start positions within a predetermined period for third commands transmitted to the first memory chip plus the number of process end positions for third commands executed by the first memory chip within the predetermined period; count, as a second number, the number of process start positions within the predetermined period for fourth commands transmitted to the second memory chip plus the number of process end positions for fourth commands executed by the second memory chip within the predetermined period; measure the first command transmission speed based on the first number; and measure the second command transmission speed based on the second number.   (Examiner notes that this sequence of scheduling a second set of commands in response to the arrival of a third and fourth command may be construed as merely a repetition of the process described above in claim 12 with respect to the processing of the first and second command.    See Fluman [0028  )
The motivation to combine Fluman into the existing combination is the same as set forth in claim 17 above.


Regarding claim 19, The combination of Hayes, Koyanagi, and Atkinson teaches all of the limitations of claim 16 above.  
wherein the first command is one of a program command, a read command, and an erase command, and the second command is one of a program command, a read command, and an erase command.  (Hayes FIG. 6 and supporting paras [0048]-[0049] that discloses placing requests for reading data, writing data, or erasing (a block of flash) in the read queues, write queues, and erase queues.  See FIG. 6, which has a set of read/write/erase (RD/WR/ER) queues.)

Response to Arguments
Examiner thanks applicant for the claim updates and remarks in their Amendment/Req. Reconsideration-After Non-Final Reject filed 09/03/2021.    They have been fully considered and a detailed response is below.

Claims 1-4 and 21
Applicant argues on pages 10 of their remarks ‘even a cursory review of the description of “scheduling policies” of Hayes reveals that these policies primarily concern the ordering of operations within any given queue rather than any sort of ordering of the queues themselves.  See, e.g., Hayes, paragraph [0050] (“the controller 212 evaluates operations waiting in the operation queues 510 as to the benefits to the system”) (emphasis added).’
Examiner respectfully disagrees.  Applicant assertion that commands are limited to scheduling from within any given queue rather than any ordering of queues are not persuasive in light of Hayes [0066] that discloses ‘The embodiments described above may be applied across queues as well as across queues of different devices’, where “the embodiments described above” are the scheduling rules a) through j) as described in Hayes [0055]-[0066].   Hayes [0066] reiterates that commands are scheduled based on both inter-queue and intra-queue scheduling options when it discloses ‘Thus, the policies have a local component for the solid state device associated with the queue and a global component associated with different devices of the system or storage grid. In some embodiments, reads, writes or erases or any other operations in general from different queues may be prioritized based on a logical age of the operation or other characteristics. The embodiments encompass intra-scheduling options and inter-scheduling options that extend across multiple devices or storage units.’   
The text “across multiple devices or storage units” is further described in Hayes Fig. 6, and supporting paras [0048] that discloses flash memory 206 has multiple flash dies 222 organized into channels and each channel has a channel bus 512.  Fig. 6 discloses a single Controller 212 attached to Flash I/O 220, and Fig 3 that places these components into the 150 Storage Node, which is a detailed view of the plurality of 150 Storage Nodes shown in Fig. 1.  See paras [0014]-[0031] that discloses the structures and details of Storage Node 150.
Thus the intra-scheduling and inter-schedules of rules a) through j) of Hayes is scheduling commands in queues across a plurality of 150 Storage Nodes shown in Fig. 1 of Hayes.  When Hayes, Fig. 7 and supporting para [0067] discloses at step 706 the system will evaluate operations in operations queues according to scheduling policies it is evaluating commands in queues across the plurality of 150 Storage Nodes, thus disclosing inter-channel priorities as well as intra-channel scheduling.  When Hayes Fig 7 and supporting para [0067] discloses at a subsequent step, step 708, ‘For each channel, Select the next operation from operations queues for best benefit’ it is providing priority to queues based on the priority of the commands within a channel, as established by step 706.
Hays is not limited to ordering commands within a given queue as argued by Applicant.  Hayes is scheduling commands comparing priorities across queues as well as within a queue.   

Applicant further argues on page 11 of their remarks ‘To the extent there is any ordering amongst different queues, such ordering is done on a same channel (intra-channel) basis.... 
Examiner respectfully disagrees.   Applicant is reiterating their argument from page 10 of their remarks that Hayes ‘concern the ordering of operations within any give queue rather than any sort of ordering of the queue themselves” which has been addressed in the remarks above.   Examiner is not (mis)interpreting Hayes.   Applicant is (mis)interpreting Hayes and ignoring the fact that Hayes clearly discloses both inter-channel and intra-channel queue scheduling by giving priority to queues containing the highest priority commands and this evaluation and scheduling is across channels..   
Thus Examiner respectfully disagrees with Applicants conclusion based on these (mis)interpreting of Hayes,  when Applicant concludes Hayes fails to teach or suggest “a controller configured to ... established an ordering of queues including the first and second queues” when the “first queue [is] associated with the first memory chip and [the] second 

Applicant argues on page 11 ‘Furthermore, while Hayes discusses “global” and “local” scheduling policies in a non-specific manner, it is still readily apparent that operation selection is to be done on a per (parallel) channel basis.’
Examiner respectfully disagrees.   Hayes discloses a plurality of specific scheduling policies in paragraphs [0055]-[0066] that discloses, for example, ‘a) Writing user data per client request has higher benefit than a data write resulting from garbage collection.” where a higher benefit translates to a higher priority and a preference for scheduling the command, and for the queue that contains the command.
The policies of paragraphs [0055]-[0066] are scheduling policies of a specific manner.

Applicant further argues on page 12 ‘As near as can be determined, the office action contends that Koyanagi teaches aspects related to an operation scheduling policy contrary/opposite to that taught by Hayes (slower first, faster second rather than faster first, slower second), but whatever relevance this may or may not have, it does not teach, alone or in combination with Hayes, “a controller configured .. establish an ordering of queues including the first and second queues” when the “first queue [is] associated with the fast memory chip and [the] second queues [is] associated with the second memory chip.  
Examiner respectfully disagrees.  Claim 1 is taught by Hayes in view of Koyanagi.

Thus, Hayes is cited to discloses two queues outputting commands to two memory chips and a scheduling system that prioritizes one queue over another where the command in the priority queue is sent to the memory first and the command from the non-priority queue is sent to it memory second.
Hayes teaches a plurality of queues to a plurality of memory chips and priorities commands between queues.   For example, at cited in the office action of 05/04/2021, Hayes prioritizes commands based on a number of factors including:
Writing user data per client request has higher benefit than a data write resulting from garbage collection.
Reading user data per client request has higher benefit than a data read resulting from garbage collection.
Reading user data has higher benefit than erasing.
Writing user data has higher benefit than erasing.
Erasing has highest benefit if the erasing prevents having insufficient storage capacity for new writes.
Data writes having shorter latency have higher benefit than data writes having longer latency.
Data reads having shorter latency have higher benefit than data reads having longer latency.
Data reads or writes on an indicated client critical path have higher benefit than data reads or writes not on an indicated client critical path.
A data write operation that has been in a queue for a longer time has greater benefit than a data write operation that has been in a queue for a shorter time.
A data read operation that has been in a queue for a longer time has greater benefit than a data read operation that has been in a queue for a shorter time.
Referring to Fig. 6 of Hayes shown below:

    PNG
    media_image1.png
    612
    581
    media_image1.png
    Greyscale

Hayes maintains queues based on functionality such as read, write, or erase and the commands of one queue may be prioritized over the commands of another based on the function.   For example, using rule ‘c)	Reading user data has higher benefit than erasing.’ commands in a read (RD) queue would have priority over commands in an erase (ER) queue.  
Hayes [0055] discloses that ‘the list above is not exhaustive, and should not be limiting to the embodiments as further policies, expressions of the policies, and formats for the policies 
Examiner has then returned to Hayes to note that Hayes is iterative.

Summarizing the above remarks:
Hayes teaches a flexible infrastructure of scheduling priorities (i.e. rules) for prioritizing commands between and among queues in a system that queues commands to a plurality of memory chips.
Koyanagi teaches that an additional scheduling priority may be  to prioritize the slowest job first.
Hayes teaches that this process is iterative, thus ‘updates’ the priorities of the queues as time goes on, which may including changing the priority of the queues based on the scheduling rules that includes prioritizing the slowest job first.

The fact that Hayes teaches flexible scheduling system with a non-exhaustive list or priority scheduling rules in paragraphs [0055]-[0066] does not preclude Hayes from adding an addition rules.   There is no teaching in Hayes that every and any rule must be enforced at all times.   Hayes [0055] discloses ‘A list of policies which could be included in various combination in the scheduling policies 514 is provided’.   Thus Examiner disagrees with Applicant’s 
Thus Examiner respectfully disagrees with Applicants conclusion based on these (mis)interpreting of Hayes in view of Koyanagi fails to teach ‘a controller configured .. establish an ordering of queues including the first and second queues” when the “first queue [is] associated with the fast memory chip and [the] second queues [is] associated with the second memory chip.’ and ‘According, the office action fails to establish a prima facie case of obviousness with respect to claim 1.’

Applicant further argues on page 12 ‘Claims which are dependent on claim 1 are likewise allowable for at least the same reasons.’
Examiner respectfully disagrees.   Applicant’s arguments relating to dependent claims  2-4 and 21 are all based on perceived errors in base claim 1 which have been addressed in the claim rejections and remarks of the base claim 1 above.


Claims 5-10
Applicant argues on page 12 of their remarks  ‘Hayes fails to teach “change the association of the first queue [and] change the association of the second queue” (see Office Action, p. 11, lines 5-10) and also apparently concedes Koyanagi by itself fails to teach “change the association of the first queue [and] change the association of the second queue” (see Office nd full paragraph; note “change the association “ is not bolded in the text).  Thus, the rejection contends an aspect not taught by either reference alone is taught by the combination of references (See Office Action, paragraph spanning p. 12 & 13).  
Examiner agrees.  Examiner agrees that Hayes alone does not teach the entirety of claim 5, and aspects not naught by either reference along is taught by the combination of references.    Claim 5 is taught by Hayes in view of Koyanagi.  Summarizing the above Claim 1 remarks:
Hayes teaches a flexible infrastructure of scheduling priorities (i.e. rules) for prioritizing commands between and among queues in a system that queues commands to a plurality of memory chips.
Koyanagi teaches that an additional scheduling priority may be to prioritize the slowest job first.
Hayes teaches that this process is iterative, thus ‘updates’ the priorities of the queues as time goes on, which may including changing the priority of the queues based on the scheduling rules that includes an additional scheduling rules that prioritizes the slowest job first.

Applicant argues on pages 12 and 13 of their remarks   ‘While, in theory, such conjuring of an entirely undisclosed aspect via a combination of references (neither of which alone actually teaches the aspect) might be somehow possible, it would be necessary to supply considered reasoning to support such combination/outcome.  However, the purposed reasoning supplied in support of the rejection consists of conclusory assertations in combination with badly misread/misinterpreted snipped of the cited references stripped of 
The examiner next asserts as a basis for conjuring new teachings via the combination of references:

    PNG
    media_image2.png
    172
    497
    media_image2.png
    Greyscale

To the extent this is intelligible, it would appear the examiner is merely hypothesizing without support that some chance combination of conditions might occur, and this might result, under some possible, yet unspecified (and certainly not disclosed), “scheduling policies” that might cause a garbage collection to be rescheduled or delayed for one of two chips on the same channel and performed on the other of the two chips instead.’
Examiner respectfully disagrees.  Examiner has not suggested that garbage collection scheduled for one chip might be ‘rescheduled or delayed for one of the two chips on the same channel and performed on the other of the two chips instead’.   
Examiner is pointing out that the solution of Hayes has a plurality of rules.   For example:
Writing user data per client request has higher benefit than a data write resulting from garbage collection.
Data write operation that has been in a queue for a longer time has greater benefit than a data write operation that has been in a queue for a shorter time.

Hayes discloses a plurality of write commands and a plurality of garbage collection (write) commands.    Examiner is simply providing an embodiment combination that initially the system may choose a high priority write over garbage collection per rule ‘a)’ at time T1.  The system may subsequently, at time T2, prioritize a garbage collection command that has been in a queue for a longer period of time than a write command.   There may be a first write command in a first queue and a first garbage collection command in a second queue at T1.  There may be a second write command in the first queue and a second garbage collection command in the second queue at time T2, where the second garbage collection command arrives before the second write command.   Examiner is not ‘conjuring of an entirely undisclosed aspect via a combination of references (neither of which alone actually teaches the aspect) might be somehow possible’.   These are simply two disclosed rules applied to the disclosed commands (write and garbage collection commands) in two time periods which results in garbage collection commands, normally a low priority command, becoming elevated as they wait in the queue.   
Examiner believes applying two separate rules at two separate time periods is intelligible and within the skills of a person of ordinary skill in the art.   Examiner is disclosing an alternative form per Hayes [0070] that ‘Detailed illustrative embodiments are disclosed 
Examiner argues the combination describes a flexible scheduling infrastructure for implementing a plurality of rules as disclosed by Hayes, adding an additional rule disclosed by Koyanagi to the infrastructure of Hayes, and noting that Hayes is iterative.  In the office action and remarks above, Examiner describes an alternative form based on a set of disclosed or suggested commands and disclosed rules of the infrastructure combinations.   Examiner does not believe this is ‘conclusory assertations in combination with badly misread/misinterpreted snippets of the cited references stripped of appropriate context.’   Thus examiner disagrees with applicant’s conclusion on page 12 that ‘Such conclusory assertations fail to establish a prima facie case of obviousness.’ 

Applicant argues on page 13 of their remarks with Hayes ‘operations are evaluated (thus, the next command for output from a queue is selected) rather than the queues themselves being reevaluated or reordered in any manner...   Hayes thus does not teach or 
Examiner respectfully disagrees.  Applicant is reiterating arguments made against claim 1 on page 10 and 11 of their remarks.  Examiner points to the Examiners response to these remarks to these arguments in the claim 1 above. 


Applicant further argues on pages 13 and 14 ‘putting aside that there is entirely no teaching in either reference concerning intra-channel garbage collection scheduling (which is no small matter but too obvious to belabor), such potential rescheduling of a garbage collection under some potential combination of possible circumstances in no way corresponds to the actual recited aspects of claim 5, which recites: “change the association of the first queue to the first memory chip whenever the first memory chip has a slower measured command processing speed than the second chip.”
Examiner respectfully disagrees.   Based on applicants earlier argument that the claim limitation is directed to scheduling between queues, Examiner assumes when Applicant argues there is no teaching in either reference of intra-channel garbage collection (within a channel), applicant intends to argue there is no teaching of inter-channel (between channels) garbage collection.   Intra-channel is within a channel, which applicant (incorrectly) argues Hayes is limited to.  Thus Examiner believes Applicant is arguing in this argument that Hayes fails to disclose inter-channel garbage collection as applicant has already argued that Hayes is limited to scheduling within a queue, where the queues of Hayes are within a channel.
The embodiments encompass intra-scheduling options within a device or storage unit and inter-scheduling options that extend across multiple devices or storage units.’   The Hayes describes scheduling commands within the queues of a storage device (intra-scheduling) and between queues (inter-scheduling) between separate queues of separate storage devices and concerns intra-channel and inter-channel scheduling, including write and garbage collection commands that may be scheduled.   
Hayes [0055] discloses that ‘the list above is not exhaustive, and should not be limiting to the embodiments as further policies, expressions of the policies, and formats for the policies are readily devised in accordance with the teachings herein.’   Thus Hayes is teaching a framework for prioritizing commands and includes a non-exhaustive list and suggests that the list may be extended.   Examiner has cited Koyanagi to teach that an additional scheduling method to extend Hayes policies may be to prioritize ‘a slower measured command processing speed over a faster command processing speed’.   A person of ordinary skill in the art would simply see this as an additional policy for implementation by Hayes.   
Examiner notes that the claim limitation “change the association of the first queue to the first memory chip whenever the first memory chip has a slower measured command processing speed than the second chip.” may mean the first queue is prioritized when the first memory chip has a slower measured command processing speed than the second chip. 
The means of slowness measurement is not claimed.   Consistent with the instant application paragraph [0075], any number of means may indicate ‘ a slower measured command processing speed’.  Per paragraph [0075] of the instant application, this may include 
Examiner cites Koyanagi to disclose “the association of the first queue to the first memory chip when the first memory chip has a slower measured command processing speed than the second chip”.   Koyanagi measures slowness via a Global Barrier synchronous Counter (GBC).    Koyanagi [0020]-[0021] and [0027] discloses that when a parent divides a job into a plurality of parallel jobs to be performed by a plurality of child nodes, the turnaround time (TAT) for the total job is shortened when priority is given to the slowest child or node.    Thus Koyanagi suggests a scheduling rule of the slowest job first, thus discloses “the association of the first queue to the first memory chip when the first memory chip has a slower measured command processing speed than the second chip”.    Koyanagi is adding an additional schedule rule to Hayes.   One queue is prioritized over another queue when its queue contents contains the higher priority command(s) relative to the other queue.
Examiner then returns to Hayes to teach that Hayes is dynamic, and applies their rules repeatedly, which teaches the “change” aspect of the claim limitation “change the association of the first queue to the first memory chip whenever the first memory chip has a slower measured command processing speed than the second chip.”     
Changing the association may mean prioritizing one command queue over another, and that prioritization may be different as time progresses based on a recent measured slowness of the command process.  Examiner then returns to Figure 7 of the Hayes and notes that the process is iterative, namely step 702 discloses that new operations may arrive and the system will reevaluate the operation queues according to the scheduling policies for the newly arrived nd garbage collection write that arrived before a 2nd write to the first queue.   Thus “changing” the association of the two queues, where the “association” is established by which queue is given priority based on the scheduling rules which dictate which commands from which queues are scheduled first.  This is consistent with applicants arguments on page 13 of their remarks of 09/03/2021  that the instant application teaches ‘the queues themselves being reevaluated or reordered’, thus the association is a matter of ordering or prioritizing queues based on command speeds and is performed iteratively by Hayes.

Applicant argues on page 14 ‘Claim 5 does not recite “change the association” if some occasional combination of happenstance occurs, but rather “whenever the first memory chip has a slower measured command processing speed that the second chip.”  Thus, the speculative conditions arrived at by supposed combination of the references that might (or might not) occasionally result in commands being sent to different queues is not equivalent to the explicitly recited “controller configured to ... change the association of the first queue to the first memory chip whenever the first memory chip has a slower processing speed than the second chip” since the examiner’s speculation at best can only establish that the supposed “Hayes in view of Koyanagi” device might sometimes, under non-disclosed conditions, 
Examiner respectfully disagrees.  Examiner notes that the term “whenever” is not found in the instant application and is not found in the initial claims.   This term was introduced in the claim amendments of 05/07/2020 without any citations to the instant application that support the claim amendments that might help guide the meaning of the claim amendment.   Under the broadest reasonable interpretation, Examiner has interpreted this claim limitation to be the equivalent of “change the association of the first queue to the first memory chip when the first memory chip has a slower measured command processing speed than the second chip”,  and interprets the term whenever as a synonym for “when” or “if”.  Examiner notes that the instant application appears to disclose an update of the association on a periodic basis, as described in Figure 15.   However, applicant’s arguments appear to claim the change in association is instantaneous regardless of any other process, i.e. some unstated element of the system instantaneously understands that the processing speed of one of two chips has changed and instantaneously updates the association of the queues.   A periodic update, is not the same as an instantaneous updates.  Examiner finds no support for an instantaneous update to the queue priority in the instant application and thus would not interpret the phrase “whatever” to imply an instantaneous reordering of queues. Examiner ask Applicant for a clarification of their intention of the meaning of  the term “whenever” and requests the applicant explicitly cite where the support is within the specification for their interpretation of “whenever” and explain how it supports the claim language and Applicants interpretation.  


Applicant further argues on page 14 ‘nothing in the cited references, or the purported reasoning of the rejection, establishes that a rescheduling or delaying garbage collection on one of two chips 212 would be (or even could be) effectuated by a change in the association of any command queue rather than the much simpler (and obvious) expedient of setting the “benefit” (as taught by Hayes and not otherwise contradicted by Koyanagi) assigned to the existing garbage collection command in the one queue to a lower value while increasing the “benefit” value of another garbage collection command in another queue (or alternatively simply deleting the existing garbage collection command from one queue and issuing a new garbage collection command to another queue).’ 
Examiner respectfully disagrees.      As detailed in the remarks above, the association of a command to a queue may be performed by Hayes at step 706 shown in figure 7 that discloses ‘Evaluate operations in operations queues according to scheduling policies’.   The association may be to prioritize one queue over another based on a series of scheduling rules or policies as applied to the commands in their respective queues.  The system may use a set of scheduling policies such as disclosed in Hayes [0056]-[0065] or suggested by Koyanagi to set the queue priorities based on the policies associated with the commands within each queue.     For example:
Writing user data per client request has higher benefit than a data write resulting from garbage collection.
Data write operation that has been in a queue for a longer time has greater benefit than a data write operation that has been in a queue for a shorter time.
Thus, there may be two rules applied to a plurality of write commands in a first queue and a plurality of garbage collection commands in a second queue, that are processed at time periods T1 and T2 where the first write is prioritized over the first garbage collection at T1 according to rule a) and the second garbage collection is prioritized over the first write in period T2 according to rule j) since the garbage collection command of period T2 arrived significantly before the write in period T2.

Applicant further argues on page 15 ‘Claims 6-10 are dependent on claim 5 and thus likewise allowable for at least the same reasons’
Examiner respectfully disagrees.   Applicant’s arguments relating to dependent claims  6-10 are all based on perceived errors in base claim 5 which have been addressed in the claim rejections and remarks of the base claim 5 above.

Claims 11, 14, and 15
Applicant argues on pages 15 & 16 ‘In general, the rejection of claim 11 is based on a piecemeal combination of four references from disparate, unrelated fields.  However, since the primary reference, Hayes, is (mis)applied in a clearly erroneously manner the misapplication of the secondary, tertiary, and quatemary references can be put aside for the moment... review of the “scheduling policies” of Hayes reveals that these policies concern the ordering of operations within any give queue rather than any sort of ordering of the queues themselves...  Thus, Hayes does not “set an output order for the plurality of queues” but rather merely evaluates 
Examiner respectfully disagrees.   Applicant is reiterating arguments presented in claim 1 above which are addressed in the claim amendments and remarks of claim 1 above.   
Hayes [0066] discloses ‘The embodiments described above may be applied across queues as well as across queues of different devices’, where the embodiments described above are the scheduling rules a) through j). Hayes [0066] reiterates ‘The embodiments encompass intra-scheduling options within a device or storage unit and inter-scheduling options that extend across multiple devices or storage units.’     
Hayes provides priority (preferential ordering) to queues across a plurality of Storage devices thus examiner disagrees with Applicant’s conclusion that “Claim 11 is thus allowable for at least this reason.”

Applicant argues on page 16 ‘Koyanagi discloses, at best, only processing times (not command transmission speed) in the context of balancing operations of parallel processors or the like. Atkinson discuss only control of bus speed settings (not command transmission speeds) in the context of power saving modes or the like’
Examiner respectfully disagrees.   In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).   Examiner is arguing that Koyanagi fails to disclose command transmission speed.    Examiner relies upon  Koyanagi to teach managing processing time.   As noted in the instant application [Abstract] transmission time is one component of the processing speed which involves transmission of the command to the memory chip.    Atkinson is relied up to teach managing the command transmission speed to assist with managing power and temperature at the device.  Atkinson [0010] ‘The various embodiments of the invention were developed in the context of controlling data transfer speed’, where controlling data transfer speed is an example of controlling command transmission speed since the data transferred are commands such as write commands.   Hur is relied upon to measure the actual transmission speed and compare it against the actual transmission speed so that the data transfer speed may be managed more efficiently.    The combination of Hayes in view of Koyanagi, Atkinson, and Hur teaches “command transmission speeds”.

Applicant argues on page 16 ‘Hur discusses setting host link speeds (not command transmission speeds) related to the transfer of information between a host and single storage device rather than a queue and memory chip. ‘
Examiner respectfully disagrees.   Applicant has misrepresented Hur.   Hur [0086] discloses ‘In step S140, the device driver 3120 issues a command directing a change of the data 
Applicant argues on page 16 ‘the office action essentially contends, via a speculative chaining of out of context snippets from the four cited references, that the combination of four references teaches “set an output order for the plurality of queues based on differences in measured command transmission speed for commands from the respective queues of the plurality of queues to a respective associated memory chip in the plurality of memory chips, “even though no one reference (or even three in combination) teaches this aspect....  Yet somehow or another the combination of references supposedly manages to teach a specific ordering of command queues based on measured command transmission speeds.  But sine no single reference teaches anything of relevance regarding “measured command transmission speed for commands from the respective queues ... to a respectively associated memory chip,” and the office action further fails to provide anything other than conclusory assertions in 
Examiner respectfully disagrees.   Summarizing the above remarks:
Hayes teaches a flexible infrastructure of scheduling priorities (i.e. rules) for prioritizing commands between and among queues in a system that queues commands to a plurality of memory chips.
Koyanagi teaches that an additional scheduling priority may be  to prioritize the slowest job first.
Hayes teaches that this process is iterative, thus ‘updates’ the priorities of the queues as time goes on, which may including changing the priority of the queues based on the scheduling rules that includes prioritizing the slowest job first.
Atkinson and Hur further disclose:
Atkinson [0010] discloses that the system may control the transmission speed of the command as applied to the bus to (Atkinson [0003]) to  reduce power consumption, temperature, and heat generation by the memory controller.   Thus the solution of Hayes in view of Koyanagi that schedules commands through a plurality of scheduling priorities may wish to manage its power consumption, temperature, and heat generation.
Hur [0075] further teaches that one might measure the transfer speed as well as control it.   Hur [0075] discloses that measuring the actual transfer speed allows the system to more efficiently manage transfer speed versus using some pre-determined / non-measured estimated speed.

This is simply providing a scheduling infrastructure as disclosed by Hayes, adding an additional rule disclosed by Koyanagi to the infrastructure of Hayes, and noting that Hayes is iterative and further extending the system of Hayes in view of Koyanagi to include controlling the transfer speed to manage power consumption and memory temperature, and monitoring the transfer speed  as configured by the system to insure the actual speed is in fact running at the target speed configured.  It is not ‘speculative chaining of out of context snippets from the four cited references’.   Examiner argues that the four cited references are relevant to the claimed invention for the reasons stated above.

Applicant argues on page 16 of their remarks ‘the office action essentially contends, via a speculative chaining of out of context snippets from the four cited references, that the combination of four references teaches, “set an output order for the plurality of queues based on differences in measured command transmission speed of commands from the respective queues of the plurality of queues to a respectively associated memory chip in the plurality of memory chips,” even though no one reference (or even three in combination) teaches this aspect.
Examiner agrees that ‘no one reference (or even three in combination) teaches the claimed limitation.’   However, this does not imply that four citations do not teach the claim limitation. 
Summarizing the cited art relevant to the claim limitation:
Hayes teaches a flexible infrastructure of scheduling priorities (i.e. rules) for prioritizing commands between and among queues in a system that queues commands to a plurality of memory chips.
Koyanagi teaches that an additional scheduling priority may be  to prioritize the slowest job first to minimize the turnaround time (TAT) when processing multiple commands in parallel.
Atkinson [0010] discloses that the system may control the transmission speed of the command as applied to the bus to (Atkinson [0003]) to  reduce power consumption, temperature, and heat generation by the memory controller.   Thus the solution of Hayes in view of Koyanagi that schedules commands through a plurality of scheduling priorities may wish to manage its power consumption, temperature, and heat generation.
Hur [0075] further teaches that one might measure the transfer speed as well as control it.   Hur [0075] discloses that measuring the actual transfer speed allows the system to more efficiently manage transfer speed versus using some pre-determined / non-measured estimated speed.
Thus the four citations each teach and/or extend the teachings of the prior combination.   Examiner notes MPEP 2144 Supporting a Rejection Under U.S.C 103 [R-07.2015] per  ‘subsection I. RATIONALE MAY BE IN A REFERENCE, OR REASONED FROM COMMON KNOWLEDGE IN THE ART, SCIENTIFIC PRINCIPLES, ART-REGOCNIZED EQUIVALENTS, OR LEGAL PRECEDENT.  The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).
From MPEP 2142 Legal Concept of Prima Facie Obviousness [R-10.2019] "To support the conclusion that the claimed invention is directed to obvious subject matter, either the references must expressly or impliedly suggest the claimed invention or the examiner must present a convincing line of reasoning as to why the artisan would have found the claimed invention to have been obvious in light of the teachings of the references." Ex parte Clapp, 227 USPQ 972, 973 (Bd. Pat. App. & Inter. 1985). 
Examiner relies upon  Koyanagi to teach managing processing time.   As noted in the instant application [Abstract] transmission time is one component of the processing speed which involves transmission of the command to the memory chip.    Atkinson is relied up to teach managing the command transmission speed to assist with managing power and temperature at the device.  Hur is relied upon to measure the actual transmission speed and compare it against the actual transmission speed so that the data transfer speed may be 
Examiner has provided a rationale that may be reasoned from knowledge generally available to one of ordinary skill in the art and has presented a convincing line of reasoning as to why the artisan would have found the claimed invention to have bene obvious in light of the teachings of the reference.



Claims 16 and 19
Applicant argues on page 17 ‘To support a rejection via a combination of references (neither of which alone actually teaches the aspect), it is necessary to supply considered reasoning to support such a combination/outcome.  However the purported reasoning supplied in support of this rejection consists of conclusory assertions in combination with badly misread/misinterpreted snippets of the cited references stripped of appropriate context.  Such conclusory assertions fails to establish a prima facie case of obviousness.”
Examiner respectfully disagrees.   Applicant is repeating arguments made against claim 5 on page 12 of their remarks.  Examiner points to the Examiners response to these remarks to these arguments in the claim 5 above. 

Applicant further argues on page 17 ‘to the extent the rejection is intelligible, it would appear the examiner is merely hypothesizing that some change combination of conditions might occur under which something might result that overlaps with some aspects of claim 16.  This is under some possible, yet unspecified (and certainly not disclosed), “scheduling policies” a garbage collection might be rescheduled or delayed for one of two chips on the same channel and then performed on the other of the two chips instead.  However, such rescheduling of a garbage collection under some potential combination of possible circumstances in no way corresponds to the actual recited aspects of claim 16’.
Examiner respectfully disagrees.   Applicant is repeating arguments made against claim 5 on page 13 of their remarks.  Examiner points to the Examiners response to these remarks to these arguments in the claim 5 above. 

Applicant further argues on page 18 ‘Claim 16 does not recite “change the association” if some occasional combination of happenstance occurs, but rather “whenever...’
Examiner respectfully disagrees.   Applicant is repeating arguments made against claim 5 on page 14 of their remarks.  Examiner points to the Examiners response to these remarks to these arguments in the claim 5 above. 

Applicant further argues on page 18 ‘Additionally, noting in the cited references, nor the purported reasoning of the rejection, establish... ‘
Examiner respectfully disagrees.   Applicant is repeating arguments made against claim 5 on page 14 of their remarks.  Examiner points to the Examiners response to these remarks to these arguments in the claim 5 above. 

In light of the above rejection and response to remarks, Examiner finds Applicants conclusion on page 19 ‘in view of the above arguments, the office action fails to establish claim 16 is obvious on the cited references or otherwise’ is not persuasive.


Applicant further argues on page 10 ‘Claim 19 is allowable  for at least the same reasons as claim 16. 
Examiner respectfully disagrees.   Applicant’s arguments relating to dependent claim 19 are all based on perceived errors in base claim 16 which have been addressed in the claim rejections and remarks of the base claim 16 above.


 Claims 12-13 and 17-18
Applicant further argues on page 19  that claims 12-13 and 17-18 are allowable  because Fluman fails to cure the deficiencies in the cited references to claim 11 (upon which claims 12 and 13 are depend) and claim 16 (upon which claims 17 and 18 are dependent).
Examiner respectfully disagrees.   Applicant’s arguments relating to dependent claims 12-13 and 17-18 are all based on perceived errors in base claims 11 and 16 which have been addressed in the claim rejections and remarks of the base claims 11 and 16 above.



Conclusion                                                                                             
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131. The examiner can normally be reached M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        
/William E. Baughman/Primary Examiner, Art Unit 2138